


EXHIBIT 10 (iii)(w)

 

 

 

AMENDMENT NUMBER 2

TO THE

OVERSEAS SHIPHOLDING GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PLUS

AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2002

 

WHEREAS, Overseas Shipholding Group, Inc. (the “Company”) maintains the Overseas
Shipholding Group, Inc. Supplemental Executive Retirement Plan Plus (the
“Plan”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) and the
Compensation Committee of the Board each have the authority to amend the Plan at
any time.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2005, as
follows:

 


                                1.             EXHIBIT C TO THE PLAN IS HEREBY
AMENDED TO ADD A NEW PARAGRAPH 9 TO READ AS FOLLOWS:

“9.           Robert N. Cowen shall be credited with three (3) years extra
service consisting of the final year of retention credit for 2005 and two (2)
extra years of credited service for purposes of calculating his Supplemental
Plus Benefit and death benefit.  The Supplemental Plus Benefit payable to Mr.
Cowen shall be paid in a lump sum as soon as administratively feasible following
three (3) months after the date on which Mr. Cowen incurs a Termination of
Employment.”

 

IN WITNESS WHEREOF, the Compensation Committee of the Board has caused this
Amendment to be executed this 31st day of January, 2005.

 

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

:

By

/s/ Myles R. Itkin

 

 

Name: Myles R. Itkin

 

 

Title: Senior Vice President

 
